     Case: 4:17-cr-00131-DMB-JMV Doc #: 273 Filed: 04/13/21 1 of 2 PageID #: 1183




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.                                                                                             NO. 4:17-CR-131-1

SCOTT E. NELSON


                                      ORDER CONTINUING TRIAL

         On April 9, 2021, Scott E. Nelson filed a motion to continue the June 7, 2021, trial date.

Doc. #272.       As grounds, the motion represents that the trial “has been scheduled to last

approximately six weeks and is going to involve numerous witnesses both local and out of town;”

“many of the witnesses … are not only elderly but also … compromised from a health standpoint;”

a trial will place both witnesses and jurors at an increased risk of exposure to the COVID-19 virus;

and a continuance until “a date where all parties concerned can be assured of a safe and

uninterrupted trial” is necessary. Id. at 2. The motion also represents that the government has no

objection to a continuance. Id.

         Because the Court concludes that the ends of justice served by granting a continuance to

mitigate exposure of COVID-19 to all those who will be involved in the multi-week trial in this

case outweigh the best interest of the public and Nelson in a speedy trial, the motion [272] is

GRANTED.

         Trial is continued to October 12, 2021. The deadline to file any motions in limine, and to

file any objections to anticipated exhibits and witnesses, is July 26, 2021. 1 The delay from this




1
  The title of the motion suggests that Nelson also sought the extension of a pretrial deadline but such is not mentioned
in the body of the motion. The Court nevertheless extends the two deadlines pending at the time the motion was filed.
   Case: 4:17-cr-00131-DMB-JMV Doc #: 273 Filed: 04/13/21 2 of 2 PageID #: 1184




date until the commencement of such trial shall be excluded from all computations relative to the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).

       SO ORDERED, this 13th day of April, 2021.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                                2
